IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF IOWA

In Re:

Richard L Dowell, Debtor Case No. 19-00290-lmy 13
U.S. Bank Trust National Association, as Trustee of the Chapter: 13

IGLOO Series II Trust. by BSI Financial Services, Inc..

Creditor

Vs.

Richard L Dowell, Debtor

and

Carol F Dunbar , Trustee
MOTION FOR RELIEF FROM THE AUTOMATIC STAY AND CO-DEBTOR STAY

U.S. Bank Trust National Association, as Trustee of the IGLOO Series UI Trust. by BSI Financial
Services, Inc., its successors or assigns, (“Creditor”), and in support of its motion, states as follows:

l, Creditor files this motion under Rules 4001 and 9014, Rules of Bankruptcy Procedure.
On February 21, 2019. the Debtor filed a Petition for Adjustment of Debts under Chapter 13 of the
Bankruptcy Code wherein Creditor was listed as a secured creditor as to real property of the Debtor.

2, Jurisdiction is invoked in the District Court under 28 U.S.C. §1334(a) and jurisdiction is
proper in this Court pursuant to 28 U.S.C, §1408(1) and §157(b)(2)(G).

3. Richard L Dowell (“Debtor’, whether one or more) resides at 7256 NW 100th St.
Johnston, [A 50131.

4, Carol F Dunbar is the Trustee duly appointed by law ("Trustee").
5, On October 30, 2012, Richard Dowell by Julie Dowell, Attorney-in-fact executed a
promissory note (the “Note™) in the principal sum of $417,000.00.

6. Contemporaneously with the execution of the Note. a Mortgage was executed by Richard
Dowell by Julie Dowell, Attorney-in-fact and Julie Dowell to secure repayment of the Note. The
Mortgage was filed for record with the Office of the Register of Polk County. LA, on October 31, 2012, in

File No. 215547
Case No: 19-00290-lmj13
Book No. 14511. at Page 655. A copy of the Mortgage is attached as Exhibit “B”

7, Debtor(s) executed a promissory note secured by a mortgage or deed of trust. The
promissory note is either made payable to Creditor or has been duly indorsed. Creditor. directly or
through an agent. has possession of the promissory note. Creditor is the original mortgagee or beneficiary
or the assignee of the mortgage or deed of trust.

8. The Mortgage encumbers the property legally described as follows:

LOT 1 IN GIBBONS ACRES, AN OFFICIAL PLAT, NOW INCLUDED IN AND

FORMING A PART OF THE CITY OF JOHNSTON, POLK COUNTY, IOWA. commonly

known as 7256 NW 100th St, Grimes, Iowa 50111 (the “Property”)

9, Creditor is entitled to enforce the Note and Mortgage.

LO. The Debtor has claimed the Property as exempt under 11 U.S.C. §522.

ll. The total debt due on this loan as of May 2. 2019 is $598,252.15, an exact payoff 1s
available upon request of an appropriate party.

12. The Debtor has not yet filed a Plan.

13. The Debtor has failed to pay the post-petition payments due on the promissory note held

by the Creditor. The following amounts are now due and owing:

 

 

 

 

 

 

 

 

 

DESCRIPTION AMOUNT

(3) Late Payments (@ $4.262.99 (03/01/19 - 05/01/19) $12.788.97

MER Filing Fee $181.00

MFR Attorney Fees $850.00

Total $13.819.97
14. These amounts due and owing are in addition to any amounts that have come due after

the filing of this Motion pursuant to the terms of the Promissory Note and Security Instrument.
15. The Debtor has failed to cure the delinquency and the estate lacks sufficient assets from
which the delinquency can be cured. Creditor’s interest in the real property lacks adequate protection.

16. Julie Dowell is the non-filing Co-Debtor on the subject loan.

File No. 215547
Case No: 19-00290-Imyj13
17. Creditor request Relief from Stay, including any applicable Co-Debtor Stay, under 1|1
U.S.C, § 1301.

18. The Debtor has materially defaulted with respect to payment of Creditor's secured claim
and has caused unreasonable delay, which is prejudicial to this creditor.

19. To remedy this prejudicial delay to creditor. an Order for Relief from the Automatic Stay
should be granted that is effective immediately without a stay of enforcement pursuant to Federal Rule of
Bankruptcy Procedure 4001 (a)(3).

20, Creditor seeks relief for the purpose of exercising its remedies available under state law,
up to and including foreclosure of its mortgage against Debtor(s) interest in the Property. Creditor further
secks relief in order to contact Debtor(s). at its option, by telephone or by written correspondence, to
offer, provide and enter into a forbearance agreement. deed in lieu of foreclosure, loan modification,
refinance agreement or other loan workout/loss mitigation agreement.

21. Creditor specifically requests permission from this Honorable Court to communicate with
the Debtor(s) and Debtor(s)’ counsel to the extent necessary to comply with applicable nonbankruptcy

law.

WHEREFORE. Creditor, its successors or assigns. prays that it be granted Relief from the
Automatic Stay of 11 U.S.C. §362, including any applicable Co-Debtor Stay under 11 U.S.C. § 1301, to

enforce its lien granted in the Mortgage, and for such other and further relief. as the Court deems proper.

SOUTHLAW., P.C.

s/ Wendee Elliott-Clement

Wendee Ellrott-Clement, ATO011311
Lisa C, Billman, AT0013550

13160 Foster Suite 100

Overland Park, KS 66213-2660
(913) 663-7600

(913) 663-7899 Fax
labksdecfi@southlaw.com
ATTORNEYS FOR CREDITOR

File No. 215547
Case No: 19-00290-lmj13
CERTIFICATE OF MAILING/SERVICE

The undersigned does hereby certify that a true and correct copy of the foregoing was filed electronically
on this May 13, 2019 with the United States Bankruptcy Court for the Southern District of Iowa, and shall
be served on the parties in interest via email by the Court pursuant to CM/ECF as set out on the Notice of
Electronic Filing as issued by the Court and shall be served by U.S. Mail, First Class, postage prepaid. on
those parties directed by the Court on the Notice of Electronic Filing issued by the Court and as required
by the Federal Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy
Court.

Richard L Dowell
7256 NW LOOth St
Johnston, [A 50131
DEBTOR

Julie Dowell

7256 NW 100th St
Grimes, IA 50111
Co-DEBTOR

Samuel Z Marks

4225 University Ave.

Des Moines. [A 50311
ATTORNEY FOR DEBTOR

Carol F Dunbar

531 Commercial St. Ste 500
Waterloo, [A 50701
TRUSTEE

United States Trustee
Federal Bldg. Room 793
210 Walnut Street

Des Moines. [A 50309
U.S. TRUSTEE

SOUTHLAW, P.C.

s/ Wendee Elliott-Clement

Wendee Elliott-Clement, ATO011311
Lisa C. Billman, ATO013550

13160 Foster Suite 100

Overland Park. KS 66213-2660
(913) 663-7600

(913) 663-7899 Fax
iabksdecfi@southlaw.com
ATTORNEYS FOR CREDITOR

File No. 215547
Case No: 19-00290-lmj13
NAME: Richard L Dowell
CLIENT: BSI Financial Services, Ine,
ACCT NO: XXXXXNS5528

APPLIED CHECK
TO NUMBER | DESCRIPTION
03/01/1
O4/01/1
O5/01/1

CASENO: 19-00290-Imy
DATEFILED: = 2/21/2019
FILE NO: 215547

AMOUNT AMOUNT SUSPENSE

DUE UNAPPLIED BALANCE
4,262.99
4,262.99
4,262.99

 
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF IOWA

In Re:

Richard L Dowell, Debtor

U.S. Bank Trust National Association, as Trustee of the
IGLOO Series II Trust. by BSI Financial Services, Inc..

Creditor

vs.

Richard L Dowell, Debtor
and

Carol F Dunbar , Trustee

Case No. 19-00290-Imy 13

Chapter: 13

SUMMARY OF EXHIBITS AND CERTIFICATE OF SERVICE

 

The following Exhibits referenced in the Attached Pleading filed on behalf of U.S. Bank Trust
National Association, as Trustee of the IGLOO Series HI Trust. by BSI Financial Services, Inc. are

attached electronically.

1. Exhibit A, the Note for the Property that is the subject of the Pleading.

2. Exhibit B, the Mortgage for the Property that is the subject of the Pleading.

3. Exhibit C. the Assignment of Mortgage.

Richard L Dowell
7256 NW 100th St
Johnston, [A 50131
DEBTOR

Julie Dowell

7256 NW 100th St
Grimes, IA 5011]
Co-DEBTOR

Samuel Z Marks

4225 University Ave,

Des Moines. [A 50311
ATTORNEY FOR DEBTOR

Caro] F Dunbar

531 Commercial St. Ste 500
Waterloo, IA 50701
TRUSTEE

File No. 215547
Case No: 19-00290-lmj13

United States Trustec
Federal Bldg. Room 793
210 Walnut Street

Des Moines, [A 50309
U.S. TRUSTEE

SOUTHLAW., P.C.

s/ Wendee Elliott-Clement

Wendee Elliott-Clement, ATO011311
Lisa C. Billman. AT0013550

13160 Foster Suite 100

Overland Park. KS 66213-2660
(913) 663-7600

(913) 663-7899 Fax
iabksdecfid)southlaw.com
ATTORNEYS FOR CREDITOR

 
r-

 

NOTE ;
OCTOBER 30, 2012 URBANDALE I

|Date} [City] [State]
7256 NW 100TH ST, GRIMES, LOWA 50111

  

[Property Address]

1. BORROWER'S PROMISE TO PAY

In return for a loan that | have received, | promise to pay U.S. $ 417,000.00 (this smount is
called "Principal"), plus interest, to the order of tlie Lender. The Lender is MORTGAGE PRODUCERS
INC, AN IOWA CORPORATION (CFL # 2001-0910)

1 will make all payments under this Note in the form of cash, check or money order.
T understand that the Lender may transfer this Note. The Lender or anyone who takes this Note by transfer and
who is entitled to receive payments under this Note is called the "Note Holder,"

2, INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. | will pay interest
ata yearly rate of 3.875 %.

The interest rate required by this Section 2 is the rate I will pay both before and after any default described.in
Section 6(B) of this Note.

3, PAYMENTS

(A) Time and Place ef Payments

1 will pay principal and interest by making a payment every month.

| will make my monthly payment on the Lst day of cach month beginning on DECEMBER 1 ;
2012 ~~. [ will make these payments every month until ] have paid all of the principal and interest and any other
charges described below that I may owe under this Note. Each monthly payment will be applied us of ils scheduled
due date and will be applied to interest before Principal, If,on NOVEMBER 1, 2042 , [still owe
amoints under this Note, | will pay those amounts in full on thal date, which is called the "Maturity Date."

| will make my monthly payments at 2650 106TH STREET, SUITE 220,

URBANDALE, TOWA 50322
or at a different place if required by the Note Holder.
(B) Amount of Monthly Payments:
My monthly payment wil] be in the amount of U.S. § 1,960.89

4, BORROWER'S RIGHT TO PREPAY

I have the right lo make payments of Principal at any time before they are duc. A payment of Principal only
is known asa "Prepayment, When | make # Prepayment, | will tcll the Note Holder in writing that I am doing so.
I may not designate 6 payment-as a Prepayment if I have not made all the monthly payments due under the Note,

I may make a full Prepayment or partial Prepayments without paying a Prepayment charge. The Note Holder
Will use my Prepayments to reduce the amount of Principal thet I owe under this Note. However, (he Note Holder
May epply my Prepayntent to jhe accrucd und unpaid interest on the Prepayment amount, before applying my
Prepayment to reduce the Principal amount of the Note. If] make a partial Prepayment, there wlll be no changes in
the duc date or in the amount of iny monthly payment unless the Note Holder agrees in writing to those changes,

5, LOAN CHARGES

If a law, which applios to this loan and which sets maximum joan charges, is finally interpreted so that the
interest or other loan charges collected or to be callected in connection with this loan exceed the permitied limits,
then; (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;

et | Page 1 of 3

 

 

Exhibit A

 
 

‘and (b) any sums already collected from me which excceded permitted limits will be refunded to me. The Note
Holder may chooso to make this refund by reducing the Principal ! awe under this Note or by making a direct payment
to me. Ifa refund reduces Principal, the reduction will be trented as a partial Prepayment, - e

6. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If Ihe Note Holder has riot reecived the full amount of any monthly payment by the end of 15
calendar days after the date it is due, I will pay a late charge to the Note Holder. The amount of the’charge will be

3.000 % of my overdue payment of principal and interest, J wil] pay this late charge promplly but only

once on cach late payment,

(B) Default

If | do not pay the full amount of each monthly payment on the date it is due, 1 will be in default,

(C) Notice of Default

If T am in default, the Note Holder may send me a wrilten notice telling me that if 1 do not pay the overdue
amount by a certain date, the Note Holder may require me to pay immediately the full amount of Principal which has
not been paid and all the interest that J owe on that amount, That date must be at least 30 days after the date on Which
the notice is mailed to m¢-or delivered by other means,

(D) No Waiver By Note Holder

Even if, at a time when I am in defaull, the Note Holder does not require me to pay immediately in full as
described above, the Note Holder-will still have the, right to do.so if 1 am in default at a later time.

(E) Payment of Note Holder's Costs and Expenses

If the Note Holder has required me (o pay immediately in full as described above, the Note Holder will have
the right to be paid back by me for all of its‘costs and expenses In enforcing this Note to the extent not prohibited by
applicable law, Those expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES

Unless applicable {aw requires a different method, any notice that musi be given to me under this Note will be
given by delivering-it or by mailing il by first class mail to me al.the Property Address above or at a different address
if f give the Note Holder a notice of my different address.

Any notice thal must be given to.the Note Holder under this Note will be given by delivering i! or by mailing
it by first class mail to the Note Holder at the address stated ih Section 3(A) above or at a different address if] am
given a notice of that different address.

‘8. OBLIGATIONS OF PERSONS UNDER THIS NOTE

If more than one person signs this Notc,.cach person is fully and personally obligated to keep'all of the promises
rade in this Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety or
endorser of this Note is also obligated to do these things, Any person who lakes over these'obligations, including
the obligations of a'guarantor, surcty or endorser of this Note, is also obligated to keep all of the promises made in
this Note, The Note Holder may enforce its rights under this Note against each person individually or against all of
us together. This means that any one of us may be required lo pay al! of the amounts owed under this Note.

9. WAIVERS
I and ‘any other person who has obligations under this Note waive the rights of Presentment and Notice of
Dishonor, “Presentment” means the right to require the Note Holder to demand payment of amounts duc. "Notice

of Dishonor" means the right to require the Note Holder to give notice to other persons that amounts due have rot
been paid,

10. UNIFORM SECURED NOTE

This Note is a uniform instrument with limited variations in some jurisdictions, In addition lo the protections
given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"),
dated the same date as this Note, protects the Note Holder from possible losses which might'result if | do not keep

 

 

 
“the promises which | niake-in this Note, That Security Instrument describes how and under what conditions T may
be required to make immediate payment in full of all amounts | owe under this Note, Some of thosc conditions are

described as follows:

[Fall or any part of the Property or any Interest in the Property is sold or transferred (or if Borrower
is nol 4 natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender*may require Immediate payment in full of all sums secured by this Security
Instrument. However, this option shall not be exercised by Lender if.such exercise is prohibited by

Applicable Law.

If Lender exercises this option, Lender shall glve Borrower nolice of acceleration. The notice shall
provide a period of not less than 30 days from the date the notice is-given in accordance with Section 15
within which Borrower must pay all sums secured by this Sccurity Instrument. If Borrower fails to pay
these sums prior fo the expiration of this period, Lender may invoke any remedios pormitted by this

Security Instrument without further notice or demand on Borrower,

WITNESS THE HAND(S) AND SEAL(S) OF THE UNDERSIGNED,

 

 

 

 

 

& : (Seal)

SARE ele ae ee arene
' eevee gh

(Sea!) (Scat)

-Borrawer -Borrower

(Seal) (Seal)

-Borrower -Borrower

{Sign Original Only]

 

Page 3 of 3

 

 

 
ALLONGE

Loan
Loan Date: OCTOBER 30, 2012
Horrewer(s);} RICHARD DOWELL

THIS ALLONGE IS TO BE ATTACHED TO AND MADE PART OF THAT CERTAIN
MORTGAGE NOTE.
Property Address: 7256 NW 1LOOTH ST, GRIMES, IOWA 50111

Principal Balance: $417,000.00

PAY TO THE ORDER OF
MORTGAGE SERVICES III, LLC

Withou! Recourse

Company Name: MORTGAGE PRODUCERS INC, AN [OWA CORPORATION 00000

ie , jfeyahe~ Dv heki— fi idA—
. P DUCKETT (Tide)

PRESIDENT

 

 

 

   

 
\

ALLONGE TO NOTE
é -

DATEOF NOTE: 10/30/2012

MORTGAGOR (S): RICHARD DOWELL

PROPERTY ADDRESS: 7256 NW 100TH ST
GRIMES, IOWA 50111

LOAN AMOUNT: $417,000.00

oman:

PAY TO THE ORDER OF
WELLS FARGO BANK, N.A. t+

WITHOUT RECOURSE

MORTGAGE SERVICES Il], LLC

Oma Cr

Chery! Drach, VP/Post Closing Manager

020 PAY TO THE ORDER OF

 

WITHOUT RECOURSE
Wells Fargo Bank, N,A.
Judy L. Lewis
Vice President Loan Documentation

 
   
   
   

bee 2h
orded: 10/31/2012 at 02:17:49 PM

ree Amt} $36.00 Page 1 of 18

Polk County Towa OADER

This Instrument Prepared By: paOR Tans PRO QUC ERE INC
2650 LOGTH STREET, SUITE 22

GRBANDALE, IA 50332
JENNIFER ALLEN (515) 251-3806
After Recording Return To:

RETURNTO: ‘MORTGAGE SERVICES III, LLC
502 N. HERSHEY ROAD
BLOOMINGTON, ILLINOIS 61704
Address Tax Statement To:

MORTGAGE PRODUCERS INC

2650 106TH STREET, SUITE 220
URBANDALE, IOWA 50322

[Space Above This Line For Recording Data)
THIS IS A PURCHASE MONEY MORTGAGE

MIN a= i MERS Phone: 888-679-6377

DEFINITIONS

 

 

Words used in multiple sections of this document are defined below and other words are defined in Sections 3, 11,
13, 18, 20 and 21. Certain rules regarding the usage of words used in this document are also provided in Section 16,

(A) "Seeurity Instrument" means this document, which isdated OCTOBER 30, 2012 , together
with all Ruders to this document.

(B) “Borrower is RICHARD DOWELL AND JULIE DOWELL HUSBAND AND WIFE

AS JOINT TENANTS

 

Borrower is the mortgagor under this Security Instcument.
(C) "MERS" is Mortgage Electranic Registration Systems, Inc. MERS is a separate corporation that is acting
solely as # nominee for Lender and Lender's successors and assigns. MERS Is the mortgagee under this Security

Lender information is located on page 2 of this document.

Legal description and parcel identification number located on page 3 of this document,

ao

Exhibit B

 

 
ane

Instrument. MERS is organized and existing under the laws of Delaware, and has an address and telephone number
of P.O. Box 2026, Flint, M{ 48501-2026, tel, (888) 679-MERS.
(2) "Lender" is MORTGAGE PRODUCERS INC

Lender isa 4 TOWA CORPORATION organized
and existing under the laws of IOWA .

Lender's address is 2650 1LOG6GTH STREET, SUITE 220, URBANDALE, IOWA 50322

(E) "Note" means the promissory note signed by Borrower and dated OCTOBER 30, 2012

The Note states that Borrower owes Lender FOUR HUNDRED SEVENTEEN THOUSAND AND
00/100 Dollars (U.S. $ 417,000.00 ) plug interest,
Borrower has promised to pay this debt in regular Periodic Paymonts and to pay the debt in full not later than
NOVEMBER 1, 2042 '

(F) “Property” means the property that is described below under the heading "Transfer of Rights in the Property."
(G) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges due under
the Note, and all sums due under this Security Instrument, plus interest.

(H) “Riders" means all Riders to this Security Instrument that arc executed by Borrower. The following Riders arc
to be executed by Borrower (check box as applicable]:

[_] Adjustable Rate Rider (CO Planned Unit Development Rider

(-] Balloon Rider () Biweekly Payment Rider
() 14 Family Rider (C) Second Home Rider t
(0 Condomininm Rider {7} Other(s) (specify)

*
a

(I) ‘Applicable Law" means all controlling applicable federal, state and local statutes, regulations, ordinances and
administrative rules and orders (that have the effect of law) as well a8 all applicable final, non-appealable judicial
opinions.

(3) "Community Association Dues, Fecs, and Assessments" means all dues, fees, assessments and other charges
thal are imposed on Borrower or the Property by a condominium association, homeowners association oF similar
organization,

(K) "Elevtronie Funds Transfer" means any transfer of funds, other than a transuclion originated by check, draft,
or similar paper instrument, which is initiated thrqugh an electronic terminal, (clephonic instrument, computer, or
magnetic tape so as to order, instruct, or authorize a financial institution to debit or credit an account. Such term
includes, but is not limited to, point-of-sale transfers, automated teller machine cansactions, transfers initiated by
telephone, wire transfers, and automated clearinghouse transfers,

{L) "Escrow Items" means those items that are deseribed in Se¢lion 3.

(M) "MiscelHancous Proceeds" means any compensation, settlement, award of damages, or proceeds pald by any
third party (other than insurance procecds paid under the coverages desetibed in Section 5) for: (i) damage te, or
destruction of, the Property; (ii) condemnation or other taking of all or any part of the Property, (iii) conveyance in
lieu of condemnation; or (iv) misrepresentations of, or omissions as to, the vulue and/or condition of the Property.

98 \

 
 

(N) “Mortgage Insurance" means insurance protecting Lender against the nonpayment of, or default on, the Loan,
(O) “Periodic Payment" means the regularly scheduled amount duc for (i) principal and interest under the Note,
plus (ii) any amounts under Section 3 of this Security Instrument.

{P) "RESPA" means the Real Estate SettIement Procedures Act (12 U.S.C. §2601 ct seq.) and its implementing
regulation, Regulation X (24 C.F.R. Part 3500), as they might be amended from time to time, or any additional or
successor legislation or regulation that governs the same subject matter, As used in this Security Instrument,
*RESPA" refers to all requirements and restrictions that arc imposed in regard to 4 "federally related mortgage loan"
even if the Loan does not qualify as a “federally related mortgage loan" under RESPA,

(Q) "Successor in Interest of Borrower" means any party that has taken title to the Property, whether or not that
party has assumed Borrower's obligations under the Note and/or this Security Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender; (i) the repayment of the Loan, and all renewals, oxtensions and
modifications of the Note; and (ii) the performance of Borrower's covenants and agrecments under this Security
Instrument and the Note, For this purpose, Borrower irrevocably mortgages, grants and conveys to MERS (solely
as nominee for Lender and Lender's successors and assigns) and to the successors and assigns of MERS, with power
of sale, the following described property located in the
COUNTY of POLK
(Type of Recording Jurisdiction) [Name of Recording Jurisdiction]
LOT 1 IN GIBBONS ACRES, AN OFFICIAL PLAT, NOW INCLUDED IN AND

FORMING A PART OF THE CITY OF JOHNSTON, POLK COUNTY, IOWA.
A.P.N.: 523-000-501

(All or part of _the Eurcnaee price of the Property is paid for
with the money loaned.)

which currently has the address of 7256 NW 1OOTH ST
[Street]
GRIMES , lowa 50111 ("Property Address"):
[City] {Zip Code)

TOGETHER WITH ail the improvements now or hereafter crected on the property, and all easements,
appurtenances, and fixtures now or hereafier a part of the property, All replacements and additions shall also be
covered by this Security Instrument, All of the foregoing is referred to in this Security Instrument as the "Property."
Borrower understands and agrees that MERS holds only fegal title to the interests granted by Borrower in this Security
Instrument, but, if necessary to comply with Jaw or custom, MERS (as nominec for Lender and Lender's successors
and assigns) has the right: to exercise any or all of those interests, including, but not limited to, the right to foreclose

 

 
 

and sell ihe Property; and to take any action required of Lender including, but not Hmited to, releasing and canceling
this Security Instrument.

BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right
to grant and convey the Property and that the Property is unencumbered, except for encumbrances of record,
Borrower warrants and will defend generally the title to the Property agamst all claims and demands, subject fo any
encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform covenants with
limited variations by jurisdiction to constitute a uniform security instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

1, Payment of Principal, Interest, Escrow Items, Prepayment Charges, and Late Charges, Borrower shall
pay when due the principal of, and interest on, the debt evidenced by the Note and any prepayment charges and late
charges due under the Note. Borrower shall also pay funds for Escrow Items pursuant to Section 3. Payments duc
under the Note and this Security Instrument shall be made in U.S. currency. However, if any check or other
instrument received by Lender as payment under the Note or this Security Instrument is returned to Lender unpaid,
Lender may require that any or all subsequent payments duc under the Note and this Security Instrument be made in
one or mere of the following forms, as selected by Lender: (n) cash; (b) money order; (c) certified check, bank check,
treasurer’ s check or cashier's check, provided any such check is drawa upon an institution whose deposits are insured
by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated im the Note or at such other
location as may be designated by Lender in accordance with the notice provisions in Section 15, Lender may return
any payment or partial payment if the payment or partial payments are insufficient to bring the Loan current. Lender
may accept any payment or partial payment insufficient to bring the Loan current, without waiver of any rights
hereunder or prejudice to its rights to refuse such payment or partial payments in the future, but Lender is not
obligated to apply such payments at the time such payments are accepted, If each Periodic Payment is applied as of
its scheduled due date, then Lender need not pay interest on unapplied funds. Lender may hold such unapplicd funds
until Borrower makes payment to bring the Loan current, 1f Borrower does not do so within a reasonable period of
time, Lender shall cither apply such funds or return them to Borrower. If not applied earfier, such funds will be
applied to the outstanding principal balance under the Note immediately prior to foreclosure. No offset or claim
which Borrower might have now or in the furure against Lender shall relieve Borrower from making payments due
under the Note and this Security Instrument or performing the covenants and agreements secured by this Securily
Tastrument.

2. Application of Payments or Proceeds. Except as otherwise described in this Section 2, all payments
accepted and applied by Lender shall be applied in the following order of priotity: (a) interest due under the Note;
(b) principal due under the Note; (c) amounts duc under Section 3, Such payments shall be applied 19 cach Periodic
Payment in the order in which it became duc. Any remaining amounts shall be applied first to late charges, second
to any other amounts duc under this Security Instrument, and then to reduce the principal balance of the Note.

If Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a sufficient
amount to pay any late charge due, the payment may be applied to the delinquent payment and the late charge. If
more than one Periodic Payment is outstanding, Lender may apply any payment received from Borrower to the
repayment of the Periodic Payments if, and to the extent that, each payment can be paid in full. To the extent that
any excess exists after the payment is applied to the full payment of onc or more Periodic Payments, such excess may
be applied to any late charges duc. Voluntary prepayments shall be applied first to any prepayment charges and then
as described in the Note,

 
Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal due under the Note
shall not extend or postpone the duc datc, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due under the
Note, until the Note is paid in full, a sum (the "Funds") to provide for payment! of amounts due for; (a) taxes and
asscssments and other iterns which can attain priority over this Security Instrument as a lien or encumbrance on the
Property; (b) leasehold payments or ground rents on the Property, if any; (c) premiums for any and all insurance
required by Lender under Section 5; and (4) Mortgage Insurance premiums, if any, or any sums payable by Borrower
to Lender in lieu of the payment of Mortgage Insurance premiums in accordance with the provisions of Section LQ.
These items are called "Escrow Items." At origination or at any time during the term of the Loan, Lender may require
that Community Association Dues, Fees, and Assessments, if any, be escrowed by Borrower, and such duces, fees and
assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of amounts to be paid
under this Section. Borrower shall pay Lender the Funds for Escrow items unless Lender waives Borrower's
obligation fo pay the Funds for any or all Escrow Items, Lender may waive Borrower's obligation to pay to Lender
Funds for any or all Escrow Items at any time. Any such waiver may only be in writing, In the event of such waiver,
Borrower shall pay directly, when and where payable, the amounts due for any Escrow Items for which payment of
Funds has been waived by Lender and, if Lender requires, shall furnish to Lender receipts evidencing such payment
within such time period as Lender may require. Borrower's obligation to make such payments.and to provide receipts
shall for all purposes be deemed to be a covenant and agreement contained in this Securify Instrument, as the phrase
"covenant and agreement" is used in Section 9. [f Borrower is obligated to pay Escrow Items directly, pursuant to
a waiver, and Borrower fails to pay the amount due for an Escrow Item, Lender may exercise its rights under Section
9 and pay such amount and Borrower shall then be obligated under Section 9 to repay to Lender any such amount,
Lender may revoke the waiver as to any or all Escrow Items at any time by a notice given in accordance with Section
15 and, upon such revocation, Borrower shall pay to Lender all Funds, and in such arnounts, that are then required
under this Section 3,

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply the Funds
at the time specified under RESPA, and (b) not to excced the maximum amount a lender can require under RESPA.
Lender shall estimate the amount of Funds duc on the basis of current data and reasonable estimates of expenditures
of future Escrow Items or otherwise in accordance with Applicable Law.

The Funds shall be held in an instituion whose deposits are msured by a federal agency, instrumentality, or
entity (including Lender, if Lender is an institution whose deposits are so insured) or in any Federal Home Loan
Bank. Lender shall apply the Funds to pay the Escrow Items no later than the time specified under RESPA, Lender
shall not charge Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying
the Escrow Items, unless Lender pays Borrower interest on the Funds and Applicable Law permits Lender to make
such a charge. Unless an agrcement is made in writing or Applicable Law requires interest to be paid on the Funds,
Lender shall not be required to pay Borrower any interest or earnings on the Funds, Borrower and Lender can agree
in writing, however, that interest shall be paid on the Funds, Lender shall give te Borrower, wilhout charge, an
annual accounting of the Funds as required: by RESPA.

If there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to Borrower for
the excess funds in accordance with RESPA, If there is a shortage of Funds held in escrow, as defined under RESPA,
Lender shall notify Borrower as required by RESPA, and Borrower shall pay to Lender the amount necessary to make
up the shortage in accordance with RESPA, but in no more than [2 monthly payments. If there is a deficiency of
Funds held in escrow, as defined under RESPA, Lender shail notify Borrower as required by RESPA, and Borrower
shall pay to Lender the amsount necessary to make up the defiviency in accordance with RESPA, but in no more than
12 monthly payments.

   

 

 
 

Upon paymentin full ofall sums secured by this Security Instrument, Lender shall promptly refund to Borrower
any Funds held by Lender,

4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines, and impositions attributable to
the Property which can attain priority over this Security Insirument, leaschold payments or ground rents on the
Property, if any, and Community Association Dues, Fees, and Assessinents, if any, To the extent that these items
are Escrow Items, Borrower shall pay them in the manner provided in Section 3,

Borrower shal] promptly discharge any lien which has priority over this Security Instrument unless Borrower;
(a) agrees ‘in writing to the payment of the obligation secured by the lien in a manner acceptable to Lender, but only
so long as Borrower is performing such agreement; (6) conlests the licn in gaod faith by, or defends against
enforcement of the lien in, Jegal proceedings which in Lender's opinion opcrate to prevent the enforcement of the licn
while those proceedings are pending, but only until such proceedings are concluded; or (c) secures from the holder
of the licn an agreement satisfactory to Lender subordinating the lien to this Security Instrument. If Lender
determines that any part of the Property is subject to a lien which can attain priority over this Security Instrument,
Lender may give Borrower a notice identifying the lien, Within 10 days of the date on which that notice is given,
Borrower shall satisfy the lien or take one or more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or reporting service
used by Lender in connection with this Loan,

5. Property Insurance. Borrower shall Keep the improvements now existing or hereafter erected on |he
Property insured against loss by fire, hazards included within the term “extended coverage," and any other hazards
including, but not limited to, earthquakes and floods, for which Lender requires insurance. ‘This insurance shall be
maintained in the amounts (including deductible levels) and for the periods that Lender requires, What Lender
requires pursuant to the preceding sentences can change during the term of the Loan. The insutance carrier providing
the insurance sha! be chosen by Borrower subject to Lender's right to disapprove Borrower's choice, which right shall
not be exercised unreasonably. Lender may require Borrower to pay, in connéction with this Loan, either: (4) a one-
time charge for flood zone determination, certification and tracking services; or (b) a one-time charge for flood zone
determination and certification services and subsequent charges cach time remappings or similar changes occur which
reasonably might affect such determination or certification. Borrower shall also be responsible for the payment of
any fees imposed by the Federal Emergency Management Agency in connectlon with the review of any flood zone
determination resulting from an objection by Borrower,

If Borrower fails to maintain any of the coverages described above, Lender may obtain insurance coverage, at
Lender's option and Borrower's expense. Lender is under no obligation to purchase any particular type or amount
of coverage. Therefore, such coverage shall cover Lender, but might or might not protect Borrower, Borrower's
equity in the Property, or the contents of the Property, against any risk, hazard or liability and might provide preater
or lesser coverage than was previously in cffecl. Borrower acknowledges that the cost of the insurance coverage so
oblained might significantly exceed the cost of insurance that Borrower could have obtained, Any amounts disbursed
by Lender under this Section 5 shall become additional debt of Borrower secured by this Security Instrument. These
amounts shall bear interest at the Note rate from the date of disbursement and shall be payable, with such inlerest,
upon notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's right to
disapprove such policics, shall include a standard mortgage clause, and shall name Lender as mortgagee and/or as an
additional loss payee. Lender shal! have the right to hold the policies and renewal certificates. If Lender requites,
Borrower shall promptly give to Lender alf receipts of paid premiums and renewal notices. If Borrower obtains any
form of insurance coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such
policy shall include a standard mortgage clause and shalt name Lender as rnartgagee and/or as an additional loss payee.

 
In the event of loss, Borrower shall give prompt notice to the insurance carrier and Lender. Lender may make
proof of loss if not made promptly by Borrower. Unless Lender and Borrower otherwise agree in writing, any
insurance proceeds, whether or not the underlying insurance was required by Lender, shall be applied to restoration
or repair of the Property, if the restoration or repair is economically feasible and Lender's security is not lessened.
During such repair and restoration period, Lender shall have the right to hold such insurance proceeds until Lender
has had an opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction,
provided that such inspection shall be undertaken promptly, Lender may disburse proceeds for the repairs and
restoration in a single payment or in a series of progress payments as the work is completed. Unless an agreement
is made in writing or Applicable Law requires interest to be paid on such insurance proceeds, Lender shall not be
required to pay Borrower any interest or earnings on such proceeds. Fees for public adjusters, or other third parties,
retained by Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of Borrower,
If the restoration or repair ia not economically feasible or Lendet’s security would be lessened, the insurance proceeds
shall be applied to the sums secured by this Security Instrument, whether or not then due, with the excess, ifany, paid
to Borrower. Such Insurance proceeds shall be applied in the order provided for in Section 2.

If Borrower abandons the Property, Lender may file, negotiate and settle any available insurance claim and
related matters. If Borrower docs not respond within 30 days to a notice from Lender that the insurance carrier has
offered to settle a claim, then Lender may negotiate and settle the claim. The 30-day period will begin when the
notice is given. In either event, or if Lender acquires the Property under Section 22 or otherwise, Borrower hereby
assigns to Lender (a) Borrower's rights to any insurance proceeds in an amount not to excecd the amounts unpaid
under the Note or this Security Instrument, and (b) any other of Borrower's rights (other than the right to any refund
of unearned premiums paid‘by Borrower) under all insurance policies covering the Property, insofar as such rights
ate applicable to the caverage of the Property. Lender may use the insurance proceeds either to repair or restore the
Properly or to pay amounts unpaid under the Note or this Security Instrument, whether or not then duc,

6. Occupancy, Borrower shall occupy, establish, and use the Property as Borrower's principal residence
within 60 days after the execution of this Security Instrument and shall contitue to occupy the Property as Borrower's
principal residence for at least one year after the date of occupancy, unless Lender otherwise agrees in writing, which
consent shall not be unreasonably withheld, of untess extenuating circumstances exist which aré beyond Borrower's
control.

7, Preservation, Maintenance and Protection of the Property; Inspections, Borrower shall not destroy,
: damage or impair the Property, allow the Property to deteriorate or commit waste on the Property. Whether or not
Borrower is residing in the Property, Borrower shall maintain the Property in order to prevent the Property from
deteriorating or decreasing in value due to its condition. Unless it is determined pursuant to Section 5 that repair or
restoration is not economically feasible, Borrower shall promptly repair the Property if damaged to avoid further
deterioration or damage. If insurance or condemmation proceeds are paid in connection with damage to, or the taking
of, the Property, Borrower shall be responsible for repairing or restoring the Property only if Lender has released
proceeds for such purposes. Lender may disburse proceeds for the repairs and restoration in a single payment or in
a series of progress payments as the work is completed. If the insurance or condemnation proceeds are not sufficient
to repair or restore the Property, Borrower is not relieved of Borrower's obligation for the completion of such scpair
or restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has reasonable cause,
Lender may inspect the interior of the improvements on the Property, Lender shall give Borrower notice at the time
of or prior to such an interior inspection specifying such reasonable cause,

8. Borrower's Loan Application, Borrower shall be in default if, during the Loan application process,
Borrower or any persons or entities acting at the direction of Borrower or with Borrower's knowledge or consent gave
materially false, misleading, or inaccurate information or statements to Lender {or failed to provide Lender with

 
material information) in connection with the Loan. Material representations include, but are not limited to,
representations concerning Borrower's occupancy of the Property as Borrower's principal residence.

9, Protection of Lender's Interest in the Property and Rights Under this Security Iustrument. If (a)
Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b) there is a legal
proceeding that might significantly affect Lender’ s interest in the Property and/or rights under this Security Instrument
(such as a proceeding in bankruptcy, probate, for condemnation or forfeiture, for enforcement of a lien which may
attain priority over this Security Instrument or to enforce laws or regulations), or (c) Borrower has abandoned the
Property, then Lender may do and pay for whatever is reasonable or appropriate to protect Lender's interest’ in the
Property and rights under this Security Instrument, including protecting and/or assessing the valuc of the Property,
and securing and/or repairing the Property. Lender's actions can include, but are not limited to; (a) paying any sums
secured by a lien which has priority over this Security Instrument; (6) appearing in court; and (¢) paying reasonable
attorneys' fees to protect its intcrest in the Property and/or rights under this Security Instrument, including its secured
position in a bankruptcy proceeding, Securing the Property includes, but is not limited to, entering the Property to
make repairs, change locks, replace or board up doors and windows, drain water from pipes, eliminate building or
other code violations or dangerous conditions, and have utilities turned on or off, Although Lender may take action
under this Section 9, Lender does not have to do so and is not under any duty or obligation to do so, Tl is agreed that
Lender incurs no liability for not taking any or all actions authorized under this Section 9.

Any amounts disbursed by Lender under this Section 9 shall become additional debt of Borrower secured by this
Security Instrument, These amounts shall bear interest at the Note rate from the date. of disbursement and shall be
payable, with such interest, upon notice from Lender to Borrower requesting payment. '

If this Security Instrument is on a leasehold, Borrower shall comply with alt the provisions of the lease.
Borrower shall not surrender the teaschold estate and interests herein conveyed or terminate or cancel the ground lense.
Borrower shall not, without the express wrilten consent of Lender, alter or amend the ground Icase. If Borrower
acquires fec title to the Property, the leasehold and the fee title shall not merge unless Lender agrees to the merger
in writing,

10. Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan, Borrower
shall pay the premiums required to maintain the Mortgage Insurance in effect, If, for any reason, the Mortgage
Insurance coverage required by Lender ceases to be available from the mortgage insurer that previously provided such
insurance and Borrower was required to make separately designated payments toward the premiums for Mortgage
Insurance, Borrower shall pay the premiums required to obtain coverage substantially equivalent fo the Mortgage
Insurance previously in effect, ata cost substantially equivalent to the cost to Borrawer of the Mortgage Insurance
previously in effect, from an alternate mortgage insurer selected by Lendcr. HH substantially equivalent Mortgage
Insurance coverage is not available, Borrower shall continuc to pay to.Lender the amount of the separately designated
payments that were due when the insurance coverage ceased to be in effect, Lender will accept, use and retain these
payments as a non-refundable loss reserve in lieu of Mortgage Insurance. Such loss reserve shall be non-refundable,
notwithstanding the fact that the Loan is ultimately paid in full, and Lender shall not be required to pay Borrower any
interest or earnings on such loss resetve. Lender can no longer require loss reserve payments if Mortgage Insurance
coverage (in the amount and for the period that Lender requires) provided by an insurer sclected by Lender again
becomes available, is obtained, and Lender requires separately designated payments toward the premlums for
Mortgage Insurance. If Lender required Mortgage Insurance as a condition of making the Loan.and Borrower was
required to make separately designated payments toward the premiums for Mortgage Insurance, Borrower shall pay
the premiums required to maintain Mortgage Insurance in effect, or to provide a non-refundable loss reserve, until
Lender's requirement for Mortgage Insurance énds in accordance with any written agreement between Borrower and
Lender proyiding for such cermination or until termination is required by Applicable Law. Nothing in this Section
10 affects Borrower's obligation to pay interest at the rate provided in the Note,

 

 
 

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain losses it may incur
if Borrower does not repay the Loan as agreed, Borrower is not 4 party to the Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to, time, and may enter Into
agreements with other parties that share or modify their risk, or reduce losses, These agreements are on terms and
conditions that are satisfactory to the mortgage msurer and the other party (or parties) to these agreemetits. These
agreements may require the mortgage insurer to make payments using any source of funds that tho mortgage insurer
may have available (which may include funds obtained from Mortgage Insurance premiums).

As aresult of these agreements, Lender, any purchaser of the Note, another insurer, any reinsurer, any other
entity, or any affiliate of any of the foregoing, may receive (directly or indirectly) amounts that derive from (or might
be characterized as) a portion of Borrower's payments for Mortgage Insurance, in exchange for sharing or modifying
the mortgage insurer's risk, or reducing losses, If such agreement provides that an attiliate of Lender takes a share
of the insurer's risk in exchange for a share of the premiums paid to the insurer, the arrangement is often termed
"captive reinsurance." Further: 5

(a) Any such agreements will not affect the amounts that Borrower has agreed to pay for Mortgage
Insurance, or any other terms of the Loan. Such agreements will not increase the amount Borrower will owe
for Mortgage Insurance, and they will not entitle Borrower to any refund, ‘ :

(b) Any such agreements \will not affect the rights Borrower has - If any - with respect to the Mortgage
Insurance under the Homeowners Protection Act of 1998 or any other law. These rights may include the right
to receive certain disclosures, to request and obtain cancellation of the Mortgage Insurance, to have the
Mortgage Insurance terminated automatically, and/or to receive a refund of any Mortgage Insurance premiums
that were uncarned at the time of such cancellation or termination.

11, Assignment of Miscellancous Proceeds; Forfeiture, All Miscellaneous Proceeds are hereby assigned to
and shall be paid to Lender.

If the Property is damaged, such Miscellaneous Procecds shall be applied to restoration or repair of the Property,
if the restoration or repair is economically feasible and Lender's sccurity is not lessened, During such repair and
restoration period, Lender shall have the right to hold such Miscellaneous Proceeds until Lender bas had an
opportunity to inspect such Property to ensure the work has been completed to Lender's satisfaction, provided that
such inspection shall be undertaken promptly. Lender may pay for the repairs and restoration in a single disbursement
or in a series of progress payments as the work is completed, Unless an agreement is made in writing or Applicable
Law requires interest to be paid on such Miscetlaneous Proceeds, Lender shall not be required to pay Borrower any
interest or carnings on such Miscellaneous Procecds, If the restoration of repair is not economically feasible or
Lender's security would be lessened, the Miscellancous Proceeds shall be applied to the sums secured by this Security
Instrument, whether or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shall
be applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the Miscellancous Proceeds shall be
applied to the sums secured by this Sewurity Instrument, whether or not then due, with the excess, ifany, paid to Borrower,

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of
the Property immediately before the partial taking, destruction, of loss in value is equal to or greater than the amount
of the sums secured by this Security Instrument immediately before the parlia! taking, destruction, or loss in value,
unless Borrower and Lender otherwise agrec in wriling, the sums secured by this Security Insirument shall bereduced
by the amount of the Miscellancous Proceeds multiplied by the following fraction: (a) the. total amount of the sums
sceured immediately before the partial taking, destruction, or loss in value divided by (b) the fair market value of the
Property immediately before the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market value of
the Property immediately before the parilal taking, destruction, or loss in value is less than the amount of the sums

 
secured immediately before the partial taking, destruction, or logs in value, unless Borrower and Lender otherwise
agrce in writing, the Miscellaneous Proceeds shall be applied to the sums secured by this Security Instrument whether
or not the sums are then due,

If the Property is abandoned by Borrower, or if, aficr notice by Lender to Borrower that the Opposing Party (as
defined in the next sentence) offers to make an award to settle a claim for damages, Borrower fails to respond to
Lender within 30 days after the date the notice is given, Lender is authorized to collect and apply the Miscellaneous
Proceeds either to restoration or repair of the Property or to the sums secured by this Security Instrument, whether
or not then due. “Opposing Party" means the third party that owes Borrower Miscellancous Proceeds or the party
against whom Borrowet has a right of action in regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun thal, in Lender's
judgment, could result in forfeiture of the Property or other material impairment of Lender's interest in the Property
or rights under this Security Instrument. Borrower can cure such a default and, if acceleration has occurred, reinstate
as provided in Section 19, by causing the action or proceeding to be dismissed with. a ruling that, in Lender's
judgment, precludes forfeiture of the Property or other material impairment of Lender's interest in the Property or
rights under this Security Instrument, The proceeds of any award or claim for damages that are attributable to the
impairment of Lender's interest in the Property are hereby assigned and shall be paid to Lender.

All Miscellancous' Proceeds that are not applied to restoration or repair of the Property shall be applied in the
order provided for in Section 2,

12. Borrower Not Releascd; Forbearance By Lender Not a Waiver. Extension of the time for payment or
modification of amortization of the sums secured by this Security Instrument granted by Lender to Borrower or any
Successor in Interest of Borrower shall not operate to release the liability of Borrower or any Suctessors in Interest
of Borrower. Lender shall not be required to commence proceedings against any Successor in Interest of Borrower
or to refuse to extend time for payment or otherwise modify amortization of the sums secured by this Sccurity
Instrument by reason of any demand made by the original Borrower or any Successors in Interest of Borrower. Any.
forbearance by Lender in exercising any right or remedy including, without limitation, Lender's acceptance of
payments from third persons, entities or Successors in Interest of Borrower or in amounts less than the amount then
due, shall not be a waiver of or preclude the exercise of any right or remedy.

13, Joint and Several Liability; Co-signers; Successors and Assigns Bound, Borrower covenants and agrees
that Borrower's obligations and liability shall be joittt and several, However, any Borrower who co-signs this Security
Instrument but does not execute the Note (a "co-signer"): (a) is co-signing this Security Instrument only to mortgage,
grant and convey the co-signer's interest in the Property under the terms of this Security Instrument; (b) is not
personally obligated to pay the sums secured by this Security Instrument; and (c) agrees that Lender and any other
Borrower can agree to extend, modify, forbear or make any accommodations with regard to the terms of this Security
Instrument or the Note without the co-signer's consent,

Subject to the provisions of Sectian 18, any Successor in Interest of Borrower who assumes Borrower's
obligations under this Security Instrument in writing, and is approved by Lender, shall obtain all of Borrower’ s rights
and benefits under this Security Instrument. Borrower shall not be released from Borrower's obligations and liability
under this Security Instrument unless Lender agrees to such release in writing. The covenants and agreements of this
Security Instrument shall bind (except as provided in Section 20) and benefit the successors and assigns of Lender.

14, Loan Charges. Lender may charge Borrower fees for sctvices performed in connection with Borrower's
default, for the purpose of protecting Lender's interest in the Property and rights under this Security Instrument,
including, but not limited to, attorneys’ fees, property inspection and valuation fees. In regard to any other fees, the
absence of express authority in this Security Instrument to churge a specific fee to, Borrower shall not be construed
as.a prohibition on the charging of such fee. Lender may not charge fees that are expressly prohibited by this Security
Instrument or by Applicable Law,

  

 
Tf the Loan is subject to a law which sets maximum loan charges, and that law is finally interpreted so that the
interest or other loan charges collected or to be collected in connection with the Loan exceed the permitted limits,
then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the permitted limit;
and (b) any sums alrcady collected from Borrower which exceeded permitted limits will be refunded to Borrower.
Lender may choose to make this refund by reducing the principal owed under the Note or by making a direct payment
to Borrower, If a refund reduces principal, the reduction will be treated as a partial prepayment without any
prepayment charge (whether or not a prepayment charge is pravided for under the Note). Borrower's acceptance cf
any such refund made by direct payment to Borrower will constitute a waiver of any right of action Borrower might
have arising out of such overcharge.

15, Notices, All notices given by Bortower or Lender in connection with this Sccurity Instrument must be in
writing. Any notice to Borrower in connection with this Security Instrument shall be deemed to have been given to
Borrower when mailed by first class mail or when actually delivered to Borrower's notice address if sent by other
means. Notice to any one Borrower shall constitute notice to all Borrowers unless Applicable Law expressly requires
otherwise. The notice address shall be the Property Address unless Borrower has designated a substitute notice
address by notice to Lender. Borrower shall promptly notify Lender of Borrower's change of address. If Lender
specifies a procedure for reporting Borrower's change of address, then Barrower shall only report a change of address
through that specified procedure. There may be only one designated notice address under this Security Instrument
at any one time, Any notice to Lender shall be given by delivering it or by mailing it by first class mail to Lender's
address stated herein unless Lender has designated another address by notice to Borrower, Any notice in connection
with this Security Instrument shall not be deemed to have been given to Lender until actually received by Lender,
If any notice required by this Security Instrument is also required under Applicable Law, the Applicable Law
requirement will satisfy the corresponding requirement under this Security Instrument, "

16. Governing Law; Severability; Rules of Construction. This Security Instrument shall be guvernel by
federal Jaw and the law of the jurisdiction in which the Property is located, All rights and obligations contained in
this Sccurity Instrument are subject to any requirements and limitations of Applicable Law, Applicable Law might
explicitly or implicitly allow the parties to agree by contract or it might be silent, but such silence shall not be
construed as a prohibition against agreement by contract. In the event that any provision or clause of this Security
Instrument or the Note conflicts with Applicable Law, such conflict shall not affect other provisions of this Security
Instrument or the Note which can be given effect without the conflicting provision.

As used in this Security Instrument; (a) words of the masculine gender shall mean and include corresponding
neuter words or words of the feminine gender; (b) words in the singular shal] mean and include the plural and vice
versa; and (c) the word “may" gives sole discretion without any obligation to take any action.

17. Borrower's Copy, Borrower shall be given one copy of the Note and of this Security Instrument.

18. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section 18, “Interest in
{he Property" means any legal or beneficial interest in the Property, including, but not limited to, those beneficial
interests transferred in a bond for deed, contract for deed, installment sales contract or escrow agreement, the intent
of which is the transfer of title by Borrower at a future date to 4 purchaser,

If all or any part of the Property or any Interest in the Property is sold or wansferred (or if Borrower is not a
natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior written consent,
Lender may require immediate payment in full of all sums secured by this Security Instrument. However, this option
shall not be exercised by Lender if such exercise is prohibited by Applicable Law,

If Lender exercises this option, Lender shall give Borrower notice of acceleration, The notice shall provide a
period of not less than 30 days from the date the notice is given in accordance with Section 15 within which Borrower
must pay all sums secured by this Security Instrument. If Borrower fails to pay these sums prior to the expiration of

 
this period, Lender may invoke any remedies permitted by this Security Instrument without further notice or demand
on Borrower.

19, Borrower's Right to Reinstate After Acceleration, If Borrower meets certain conditions, Borrower shall
have the right to have enforcement of this Security Instrument discontinued at any time prior 1o the earliest of: (a) five
days before sale of the Property pursuant to any power of sale contained in this Security Instrument; (b) such other
period as Applicable Law might specify for the termination of Borrower's right to reinstate; or (c) entry ofa judgment
enforcing this Security Instrument. Those conditions are that Borrower: (a) pays Lender all sums which then would
be due under this Security Instrument and the Note as if no acceleration had occurred; (b) cures any default of any
other covenants or agreements; (c} pays all expenses incurred in enforcing this Security Instrument, including, but
not limited to, reasonable attorneys’ fees, property inspection and valuation fees, and other fees incurred for the
purpose of protecting Lender's interest in the Property and rights under this Security Instrument; and (d) takes such
action as Lender may reasonably require to assure that Lender's interest in the Property and rights under this Security
Instrument, and Borrower's obligation to pay the sums secured by this Security Instrument, shall continue unchanged.
Lender may require that Borrower pay such reinstatement sums and expenses in one or more of the following forms,
as selected by Lender: (a) cash; (b) money order; (c) certified check, bank check, treasurer's check or cashier's check,
provided any such check is drawn upon an institution whose deposits are insured by a federal agency, instrumentality
orentity; or (d) Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations
secured hereby shall remain fully effective as if no acceleration had accurred. However, this right to reinstate shall
not apply in the cas¢ of acccleration under Section 18.

20, Sale of Note; Change of Loan Servicer; Notice of Grievance, The Note or a partial interest in the Note
(together with this Security Instrument) can be sold oneé or more times without prior notice to Borrower. A sale might
result in a change in the entily (known as the "Loan Servicer") that collects Periodic Payments due under the Note
and this Security Instrument and petforms other morlgage loan servicing obligations under the Note, this Security
Instrument, and Applicable Law, There also might be one or more changes of the Loan Seryicer unrelated to a sale
of the Note. If there is achange of the Loan Servicer, Borrower will be given written notice of the change which will
slate the name and address of the new Loan Servicer, the address to which payments should be made and any other
information RESPA requires in connection with a notice of transfer of servicing. If the Note is sold and thereafter
the Loan is setviced by a Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations
to Borrower will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed
by the Note purchaser unless otherwise provided by the Note purchaser.

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an individual
litigant or the member of a class) that arises from the olher party's actions pursuant to this Security Instrument or that
alleges that the other party has breached any provision of, or any duty owed by reason of, this Security Instrument,
until such Borrower or Lender has notified the other party (with such notice given in compliance with the requirements
of Section 15) of such alleged breach and afforded the other party hereto a reasonable period afler the giving of such
notice to take corrective action. If Applicable Law provides a time period which must elapse before certain action
can be taken, that time period will be deemed to be reasonable for purposes of this paragraph, The notice of
accelcration and opportunity to cure given to Borrower pursuant to Section 22 and the notice of acceleration given
to Borrower pursuant to Section 18 shall be deemed to satisfy the notice and opportunity to take corrective action
provisions of this Section 20,

21. Hazardous Substances. As used in this Section 21: {a} "Hazardous Substances" are those substances
defined as toxic or hazardous substances, pollutants, ot wastes by Environmental Law and the following substances:
gasoline, kerosene, other flammable or toxic peiroleum products, toxic pesticides and herbicides, volatile solvents,
materials containing asbestos or formaldehyde, and radioactive materials; (b) "Environmental Law" means federal
laws and laws of the jurisdiction where the Property is located that relate to health, safety or environmental protection;

    

Page 12 of 16

 
 

(c) “Environmental Cleanup" includes any response action, remedial action, or removal action, as defined in
Environmental Law; and (d) an "Environmental Condition” means a condition thal can cause, contribute to, or
otherwise trigget an Environmental Cleanup, :

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous Substances,
or threaten to release any Hazardous Substances, on or in the Property, Borrower shal] not do, nor allow anyone else
to do, anything affecting the Property (a) that is in violation of any Enyironmental Law, (b) which creates an
Environmental Condition, or (c) which, due to the presence, use, or release of a Hazardous Substance, creates 4
condition that adversely affects the value of the Property. The preceding two sentences shall not apply to the
presence, use, or storage on the Property of small quantities of Hazardous Substances thal are generally recognized
to be appropriate to normal residential uses and to maintenance of the Property (including, but not limited to,
hazardous substances in consumer products).

Borrower shall promptly give Lender written notice of (a) any mvestigation, claim, demand, fawsuit or other
action by any governmental or regulatory agency or private parly involving the Property and any Hazardous Substance
or Environmental Law of which Borrower has actual knowledge, (b) any Environmental Condition, including but.not
limited to, any spilling, leaking, discharge, release or threat of release of any Hazardous Substance, and (c) any
condition caused by the presence, use or release of a Hazardous Substance which adversely affects the value of the
Property, If Borrower learns, or is notified by any governmental or regulatory authority, or any private party, that
any removal or other remediation of any Hazardous Substance affecting the Property is necessary, Borrower shall
promptly take all necessary remedial actions in accordance with Environmental Law, Nothing herein shall create any
obligation on Lender for an Environmental Cleanup,

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

22, Acceleration; Remedies. Lender shall give notice to Borrower prior to acccleration following
Borrower's breach of any covenant or agreement in this Security Instrument (but not prior ta acceleration under
Section 18 untess Applicable Law provides otherwlse).° The notice shall specify: (a) the default; (b) the action
required to cure the default; (c) a date, not less than 30 days from the date the notice is given to Borrower, by
which the default must be cured; and (d) that fallure to cure the default on or before the date specified in the
notice may result in acceleration of the sums secured by this Security Instrument, foreclosure by judicial
proceeding and sale of the Property, The notice shall further inform Borrower of the right to reinstate after
acceleration and the right to assert in the foreclosure proceeding the non-existence of a default or any other
defense of Borrower to acceleration and foreclosure, If the defautt is not cured on or before the date specified
in the notice, Lender at Its option may require immediate payment in fall of all sums secured by this Security
Instrument without further demand and may foreclose this Security Instrument by judiclal proceeding. Lender
shall be entitled to collect all expenses incurred in pursuipg the remedies provided in this Section 22, including,
but not limited to, reasonable attorneys’ fees and costs of title evidence.

23, Release. Upon payment of all sums secured by this Security Instrument, Lender shall release this Scourity
Instrument. Lender may charge Borrower a fee for releasing this Security Instrument, but only if the fee is paid to
a third party for services rendered and the charging of the fee is permitted under Applicable Law,

24, Waivers. Borrower relinquishes all right of dower and waives all right of homestead and distributive share
in and to the Property, Borrower waives any right of exemption as to the Property.

 

 
25. HOMESTEAD EXEMPTION WAIVER, I UNDERSTAND THAT HOMESTEAD PROPERTY IS
IN MANY CASES PROTECTED FROM THE CLAIMS OF CREDITORS AND EXEMPT FROM JUDICIAL
SALE; AND THAT BY SIGNING THIS MORTGAGE, I VOLUNTARILY GIVE UP MY RIGHT TO THIS
PROTECTION FOR THIS MORTGAGED PROPERTY WITH RESPECT TO CLAIMS BASED UPON THIS
MORTGAGE,

Eechned Dowel? bi ebvdr2? ave ween Deuces bl eee
RICHARD DOWELL &Y JULIE PEP OG in POH OWELL Date

DOWELL, ATTORNEY-IN-FACT

 

 

 

Date Date

 

 

Date Date

26, Redemption Period. If the Property is less than 10 acres in size and Lender waives in any foreclosure
proceeding any right to a deficiency judgment against Borrower, the period of redemption from judicial sale shall be
reduced to 6 months, If the court finds that the Property has been abandoned by Borrower and Lender waives any
right to a deficiency judgment against Borrower, the period of redemption from judicial sale shall be reduced to 60
days, The provisions of this Section 26 shall be construed to conform to the pravisions of Sections 628.26 and 628.27
of the Code of Towa.

 

 
 

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY
ENFORCED, YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER
WRITTEN AGREEMENT.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this Sccurity
Jnstrument and in any Rider executed by Borrower and recorded with it,

4 e
Prchecd Deurett bi ets Doyle (Seal)
RICHARD DOWEL! JULIE -Borrower JULIE DOWELL -Borrower
DOWELL, ATTORNRY-IN-FACT
feet

 

 

 

 

(Seal) ; (Seal)
-Borrower -Borrower
(Seal} (Seal)
«Borrower -Borrower
Witness: Witness:

 

 

 
 

 

[Space Below This Line For Acknowledgment)

 

State of LOWA

)
} ss,
County of a )

 

This instrument was acknowledged before me on (2 [ 20 fi a by

RICHARD DOWBLU BY JULIE DOWELL, ATTORNEY IN FACT AND JULIE
DOWELL

 

Notar

  

 

 

Title or Rank of Other O!

(Stamp or Seal) My commission expires; ——

 

 
 

* ‘ Recorded: 5/14/2023 at 9:05:20,870 AM
' * Fee Amount; $7.00
Revenue Tax:
Polk County, lowa
Julle M. ER
Numbe
BK: 147

  
    

 

Prepred By: WELLS FARGO BANK, NLA, Address; 1000 BLUE GENTIAN RD, Phone Number [-R66-234-8271
BRENDA E KUETHER MAG X999B-018
EAGAN, MN $5121

 

ASSIGNMENT OF MORTGAGE
Parcel Id)

MERS
MERS one:
Dated: O5/13/Z013

For Value Received, the undersigned holder of.a Mortenge MORTGAGE ELECTRONIC REGISTRATION SYSTEMS,
INC, AS NOMINEE FOR MORTGAGE PRODUCERS, INCORPORATED, ITS SUCCESSORS AND ASSIGNS (herein
“Asgignor") whose address is RON 2026 FLINT Ml 43501 1901 E VOORHEES ST STE C. DANVILLE, IL. 61834, docs
hereby grant, sell, assign, transfer, and convey, unto WELLS FARGO BANK, NA, (herein "Assignes"), Whose address |e 1
HOME CAMPUS , DES MOINES, tA 50328 , 0 certain’ Morgage dated 10/30/2012 and recorded 10/31/2082 ,,made and
extcuted by RICHARD DOWELL AND JULIE DOWELL AND AND WIFE AS JOINT TENANTS , to and in favor of
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR MORTGAGE PRODUCERS, __
INCORPORATED, TTS SUCCESSORS AND ASSIGNS upon the foliowing described proporty. Such Mortgage having been
gen lo Beare pa ment of $417000.00 which Morigage is of recard in Book, Volume or Liber No, 14511, al Page 655 , as

ocument No, 2013-00041107 , of the Records of Polk Gomntys State of 1A , together with the note(y) und obligations therein
sescnives and the money duc and to become due thereon with interest, and all rights accrued or to accrue under such

origoge.

TO HAVE AN DO TG HOLD the same unto Assignee, its successor and dasigns, forever, subject only to-the terms and
conditions ‘of the above-described Mortgage.

IN WITNESS WHEREOF, the undersigned Asxignor- has executed thia Assignment of-Mortguge on 05/13/2015 ,
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, (NC, AS NOMINEE FOR MORTGAGE PRODUCERS,
INCORPORATED, ITS SUCCESSORS AND ASSIGNS

 

NANCY T). SORENSEN, Assistant Scerctary

STATE OF MN } $.5

COUNTY OF Dakora ar

On 03/13/2013,, beforg me CHRISTY ANN GILBERT , Notary Public, personally bpecared NANCY D. SORENSEN ,
Assistant Sceretary personally known to me (ar proved to me on the busis of sulixfactory evidence), 10 be ihe person whose
name is subscribed to the within [nstramment and acknowledged to mo thai he/she executed the same in his/her outhorized
capacity, and that by his/her signature on the Instrument, the person or entity upon bchalf of which the person avied,
executed the instrument,

Witness my hand and officia) seal,

Ww) twit 3 nase. CHRISTY ANN OLOERT §

   
     

rs + NOTARY PUBLIC- MINNESOTA

CHRISTY A\ a } My Commission Expires

Commissio Pegs January 31,2016 |
.

My Commi ; M/2016 r

RETURN TO;
WELLS FARGO BANK, NA.
DEFAULT ASSIGNMENT
MAC: X9998-018
1G00 BLUE GENTIAN RD
HAGAN, MN 55121

Exhibit C

eRecorded

 
